Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 97-100, and 102-132 and currently pending and presented for examination on the merits. 
	Claims 97, 102-107, 109, and 113 are amended.
	Claim 101 is cancelled.
	Claims 123-132 are new. 	
Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) is withdrawn in view of amendments by Applicant.
	The rejections under 35 U.S.C. 103 is withdrawn in view of amendments by Applicant. 
	The Double Patenting rejection is withdrawn in view of amendments by Applicant, and Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 124-131 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the instant case, the claims are inclusive of a genus of PKC- θ inhibitor that is a proteinaceous molecule represented by formula (XXVI): Z1-X1-X2-X3-X4-I-D-X5-P-P-X6-X7-X8-X9-X10-X11-Z2.  However, the written description in this case only sets forth EXAMPLE OF SPECIES FOUND IN SPEC.  The specification does not disclose, and the art does not teach, the genus of PKC- θ inhibitor that is a proteinaceous molecule as broadly encompassed in the claims.  
The specification discloses the PKC- θ inhibitor that is a proteinaceous molecule represented by formula (XXVI): Z1-X1-X2-X3-X4-I-D-X5-P-P-X6-X7-X8-X9-X10-X11-Z2.  However, the written description only reasonably conveys the PKC- θ inhibitor comprising SEQ ID NOs: 4 or 5. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of PKC- θ inhibitors that encompass the genus of PKC- θ inhibitors nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.
The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.” Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure of PKC- θ inhibitor comprising SEQ ID NOs: 4 or 5 is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 132 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 132 recites a PKC- θ inhibitor, wherein the proteinaceous molecule of formula XXVI comprises an amino acid sequence represented by SEQ ID NO: 4 or 5 as shown below: RKEIDPPFRPKVK SEQ ID NO: 4 and RRKRIDWPPRRKRK SEQ ID NO: 5. Applicant did not submit the sequence listings with application. Applicant needs to submit the sequences of claim 132. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 97-100, 102-117, and 119-122 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (WO 2016100882 A1), and further in view of Rao et al (WO 2017132728 A1) and Wang et al (Clinical features of acquired resistance to anti-PD-1 therapy in advanced melanoma, Cancer Immuno. Res., 5(5), May 2017, pgs. 359-362).
Cao et al teaches a method of using a combination comprising an immunomodulator and a second therapeutic agent for use in treating a cancer in a subject, wherein the inhibitor of an immune checkpoint molecule is PD-1, and the second therapeutic is PKC inhibitor [Line 3, pg. 189]. Cao et al further teaches the immunomodulator Nivolumab, Pembrolizumab, or MSB0010718C is used in combination with a PKC inhibitor [Line 2, pg. 200]. Cao et al further teaches PD-1 blockade can be combined with other forms of immunotherapy such as bispecific antibody therapy, which provides for enhanced presentation of tumor antigens [Line 27, pg. 74]. Cao et al further teaches the cancer microenvironment can have increased IFN- γ and/or CD8 expression [Line 20, pg. 36]. Cao et al further teaches dysregulation between PD-1 and PD-L1 can lead to dysfunctions such as: decrease in tumor infiltrating lymphocytes, a decrease in T-cell receptor mediated proliferation, and/or immune evasion by cancerous cells [Line 30, pg. 2-3]. Cao et al further teaches to reverse the immune suppression by inhibiting the local interaction of PD-1 with PD-L1 or PD-L2 [Line 3, pg. 3]. Cao et al further teaches a decrease in tumor infiltrating lymphocytes, a decrease in T-cell receptor mediated proliferation, and/or immune evasion by the cancerous cells [Line 11, pg. 157]. Cao et al further teaches increased number of tumor-infiltrating T lymphocytes (TILs) in a subject [Line 4, pg. 157]. Cao et al further teaches the use of immune checkpoint inhibitor in combination with PKC inhibitor to treat melanoma [Line 13, pg. 18].
Cao et al does not teach the T-cell has a mesenchymal phenotype, T-cell with aberrant expression of nuclear PKC- θ, the treatment of lung cancer, metastatic melanoma, and metastatic lung cancer, and the PKC- θ inhibitor inhibiting PKC- θ nuclear translocation. However, these deficiencies are made up in the teachings of Rao et al. 
Rao et al teaches PKC- 6 has been shown to play a role in the induction of epithelial to mesenchymal cell transition (EMT) and formation of breast cancer stem cells (CSCs) [Line 5, pg. 2]. Rao et al further teaches the use of proteinaceous molecule for inhibiting or reducing the nuclear translocation of PKC- θ in a PKC- θ overexpressing cell [Line 21, pg. 54]. Rao et al further teaches the use of PKC- θ in the treatment of melanoma and lung cancer, to include both non-metastatic and metastatic cancers [Line 13, pg. 16]. Rao et al further teaches the inhibiting PKC- θ activity by translocation of PKC- θ into the nucleus of a cell [Line 24, pg. 2, additionally Line 3, pg. 18]. 
Cao et al does not specifically teach the subject resistant to one or more PD-1 binding antagonists. However, this deficiency is made up in the teachings of Wang et al.
Wang et al teaches the treatment of patients having melanoma using anti-PD-1 therapy [Abstract, pg. 357]. Wang et al further teaches the subsequent response after resumption of an anti-PD-1 therapy [Results, pg. 360]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply the method of Cao et al of enhancing immune effector function of a T-cell, comprising a PD-1 binding antagonist and a PKC inhibitor. Furthermore, to combine the method Rao et al to use a PKC- θ inhibitor that inhibits the nuclear translocation of PKC- θ. Furthermore, to use a PD-1 binding antagonist in a subject resistant to one or more PD-1 binding antagonists, as taught by Wang et al. It would have been prima facie obvious to combine Cao et al , Rao et al, and Wang et al for a method of enhancing immune effector function of a T-cell, comprising contacting a T-cell with a PKC- θ inhibitor and a PD-1 binding antagonist in a subject resistant to one or more PD-1 binding antagonists, to thereby enhance the immune effector function of the T-cell, wherein the PKC- θ inhibitor is an inhibitor of PKC- θ nuclear translocation. 

Applicant’s Argument:
Amended claims to specify that the recited T-cell is contacted with a PKC- θ inhibitor and a PD-1 binding antagonist in a subject resistant to one or more PD-1 binding antagonists and that the PKC- θ inhibitor is an inhibitor of PKC- θ nuclear translocation.
Applicant submits that it would not be obvious from Cao et al to specifically select PKC- θ inhibitors that inhibit PKC- θ nuclear translocation as disclosed by Rao et al for use in combination with PD-1 binding antagonists for treating T-cells that are resistant to one or more PD-1 binding antagonists. Notably, it would not be obvious to use PD-1 binding antagonists to treat T-cells that are resistant to those antagonists. 
The cited documents fail to teach that PKC- θ inhibitors that inhibit PKC- θ nuclear translocation are useful for de-repressing functionally repressed T-cells including inhibiting the exhaustive pathway.
Examiner’s Reply:
Claim amendments have been addressed in U.S.C. 103 above. Specifically, Wang et al teachings to restart anti-PD-1 therapy after an initial failed response in treatment using a PD-1 inhibitor.  This would make it obvious to use PD-1 binding antagonists to treat T-cells that are resistant to those antagonists because patients that had cancer progress while on anti PD-1 therapy, had treatment halted (patient preference, completion of clinical trials, or toxicity) and had a subsequent response to therapy after restarting an anti-PD-1 treatment. Additionally, Cao et al teaches PKC- θ inhibitors that inhibit PKC- θ nuclear translocation. 
Applicant states “..the cited documents fail to teach that PKC- θ inhibitors that inhibit PKC- θ nuclear translocation are useful for de-repressing functionally repressed T-cells including inhibiting the exhaustive pathway.” Claim 97 claims, contacting a T-cell with a PKC- θ inhibitor and a PD-1 binding antagonists in a subject resistant to one or more PD-1 binding antagonists, to thereby enhance the immune effector function of the T-cell, wherein the PKC- θ inhibitor is an inhibitor of PKC- θ nuclear translocation.” The cited documents teach that patients receiving resumption of anti PD-1 treatments can experience a de-repressing functionality repressed T-cells including inhibiting the exhaustive pathway, even without the administration of a PKC- θ inhibitor.  

Claims 97-100, 102-103, 106-117, and 119-122 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (WO 2016100882 A1), Rao et al (WO 2017132728 A1), Wang et al (Clinical features of acquired resistance to anti-PD-1 therapy in advanced melanoma, Cancer Immuno. Res., 5(5), May 2017, pgs. 359-362) as applied to claims 97-100, 102-103, 106-117, and 119-122 above, and further in view of White et al (US 20160244521 A1).
The teachings of Cao et al, Rao et al, and Wang et al are discussed above. 
Cao et al does not teach increased activation of CD8+ T-cells, T-cells exhibits exhaustion, elevated expression of PD-1 by T-cells, and T-cells that are associated with a T-cell dysfunction. However, these deficiencies are made up in the teachings of White et al.
White et al teaches that PD-1 may provide for increased levels of T-cell activation [0354]. White et al further teaches that exhausted T-cell express high levels of co-inhibitory receptor PD-1 [0412]. White et al further teaches cancer patients with CD8+ T- cells population positive for PD-1 [0544].
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply the method of Cao et al of enhancing immune effector function of a T-cell, comprising a PD-1 binding antagonist and a PKC inhibitor. Furthermore, to combine the method Rao et al to use a PKC- θ inhibitor that inhibits the nuclear translocation of PKC- θ. Furthermore, to use a PD-1 binding antagonist in a subject resistant to one or more PD-1 binding antagonists, as taught by Wang et al. Furthermore, to increase CD8+ T-cells activation through use of a PD-1 binding antagonist, exhausted T-cells express high levels of co-inhibitory receptor PD-1, and cancer patients with CD8+ T-cells population positive for PD-1. It would have been prima facie obvious to combine Cao et al , Rao et al, Wang et al, and White et al; for a method of enhancing immune effector function of a T-cell, comprising contacting a T-cell with a PKC- θ inhibitor and a PD-1 binding antagonist in a subject resistant to one or more PD-1 binding antagonists, to thereby enhance the immune effector function of the T-cell, wherein the PKC- θ inhibitor is an inhibitor of PKC- θ nuclear translocation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 97, 124, and 125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-16, and 18-29 of U.S. Patent No. 10487115 ('115) in view of Cao et al (WO 2016100882 A1) and Wang et al (Clinical features of acquired resistance to anti-PD-1 therapy in advanced melanoma, Cancer Immuno. Res., 5(5), May 2017, pgs. 359-362). 
The teachings of Cao et al, Rao et al, and Wang et al are discussed above. 
Claim 97 is directed to an invention not patentably distinct from claims 1, 4-16, and 18-29 of patent ‘115. Specifically, contacting a T-cell with a PKC- θ inhibitor, in view of Cao et al and Wang et al. 
Claim 124 is directed to an invention not patentably distinct from claim 1 of patent ‘115. Specifically, wherein the PKC-6 inhibitor is a proteinaceous molecule represented by formula (XXVI): Z1-X1-X2-X3-X4-I-D-X5-P-P-X6-X7-X8-X9-X10-X11-Z2 (XXVI) wherein: "Z1" and "Z2" are independently absent or are independently selected from at least one of a proteinaceous moiety comprising from about I to about 50 amino acid residues (and all integer amino acid residues therebetween), and a protecting moiety; "X1" is absent or is selected from basic amino acid residues including R, K and modified forms thereof; "X2" and "X3" are independently selected from basic amino acid residues including R, K and modified forms thereof; "X4" is selected from charged amino acid residues including R, K, D, E and modified forms thereof; "X5" is absent or is W or modified forms thereof; "X6" is selected from aromatic or basic amino acid residues including F, Y, W, R, K and modified forms thereof; "X7" is selected from basic amino acid residues including R, K and modified forms thereof; "X8" is absent or is P or modified forms thereof; "X9" is selected from basic amino acid residues including R, K and modified forms thereof; "X10" is selected from hydrophobic residues including V, L, I, M and modified forms thereof and P and modified forms thereof; "X11" is selected from basic amino acid residues including R, K and modified forms thereof, in view of Cao et al and Wang et al.
	Claim 125 is directed to an invention not patentably distinct from claims 1 and 4-13 of patent ‘115. Specifically, wherein "X1" to "X11" are selected from a combination of one or more of the following: "X1" is absent or is R; "X2" is R; "X3" is K; "X4" is E or R; "X5" is absent or is W; "X6" is F or R; "X7" is R; "X8" is absent or is P; "X9" is K; "X10" is V or P; and "X11" is K, in view of Cao et al and Wang et al.

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/Examiner, Art Unit 1642             

/MARK HALVORSON/Primary Examiner, Art Unit 1642